         Case 5:20-cv-00556-SB-MAA Document 11 Filed 11/01/20 Page  1 of 1 Page ID #:43
                                                                 +4



                                                                              November 1, 2020




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                                         CASE NUMBER:
Terrence Anthony Hawkins
                                                                          5:20-cv-00556-SB-MAA
                                        Plaintiff,
                            v.
                                                             ORDER DENYING REQUEST TO PROCEED
Dr. Loh et al.                                                     WITHOUT PREPAYMENT
                                                                      OF FILING FEES
                                        Defendant(s).                AND CLOSING CASE

          On      April 22, 2020   , the Court DENIED plaintiff's request to file the action without prepayment of
the full filing fee with leave to amend. Plaintiff was advised to resubmit the Request to Proceed Without
Prepayment of Filing Fees and Complaint with a certified copy of the Trust Account Statement and
Disbursement Authorization within 30 days, and failure to do so would result in closure of the case.   *
          Plaintiff has failed to submit a timely response. Accordingly, the Request to Proceed without
Prepayment of Filing Fees is DENIED and the case is closed.


IT IS ORDERED.


DATED:          November 1, 2020
                                                              United States
                                                                        tes District Judge

  *In a minute order dated September 10, 2020, plaintiff was given additional time to submit an
  amended IFP request, until October 10, 2020, and he was again advised that failure to do so
  would result in dismissal.
Presented by:




United States Magistrate Judge




IFP-9 (04/15)          ORDER DENYING REQUEST TO PROCEED WITHOUT PREPAYMENT OF FILING FEES AND CLOSING CASE
